Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 1 of 10

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES EDWARD O’KEEFE IE; Case No. 7:20-cv-06146-VB
Plaintiff, FIRST AMENDED COMPLAINT
-against- Jury Trial Requested

FEDERAL BUREAU OF

INVESTIGATION;

UNITED STATES OF AMERICA;

Defendants.

 

Plaintiff James Edward O'Keefe IIL, by and through his attorney, Jered T.

Ede, Esq., alleges as follows:

SUMMARY OF THE CASE

 

1. Plaintiff James Edward O'Keefe III (“O’Keefe”) has never been
convicted of a felony or any other crime punishable by more than one year of
imprisonment. Despite this, the Federal Bureau of Investigation (the “FBI”) has
illegally placed Mr. O'Keefe on a federal watch list designed to preclude
convicted felons from purchasing firearms by falsely claiming Mr. O’Keefe has in
fact been convicted of a felony and has subsequently repeatedly, wrongfully, and
without justification denied Mr. O’Keefe the ability to purchase a firearm. Mr.

O'Keefe brings this action to seek an order requiring the FBI to remove Mr.

CASE NO: 7:20-CV-06146-VB

 

First AMENDED COMPLAINT
1

 

 
Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 2 of 10

O'Keefe from this list as required by law under 18 U.S.C. § 925A and for
compensatory damages for having been wrongfully on the list for over seven
years.

PARTIES

2. Plaintiff O’ Keefe is an individual residing in the State of New York
and is a citizen of the United States.

3. Defendant FBI is an agency of the federal government belonging to
the United States Department of Justice that serves as both a criminal
investigative body and maintains the NICS. The FBI’s principal offices are
located in the District of Columbia.

4. Defendant United States of America is the federal government
which oversees the FBI.

JURISDICTION AND VENUE

5. This Court has original jurisdiction over this matter pursuant to 28
U.S.C. § 1331 and § 1343(3) and (4) insofar as this matter is based upon and arises
out of 18 U.S.C. §925A and 42 U.S.C. § 1983, and seeks to redress a violation of
constitutional] rights.

6. Venue is proper in the Southern District of New York as Plaintiff is a
resident within the boundaries of the Southern District of New York, and at least
one instance of the FBI’s denial of Plaintiff's right to purchase a firearm occurred

in the Southern District of New York. Moreover, this case is properly designated

CASE No: 7:20-cv-06146-VB
First AMENDED COMPLAINT
2

 
Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 3 of 10

for assignment to the White Plains courthouse pursuant to Local Rule 18 as

Plaintiff is a resident of the Northern Counties (defined in the Local Rules as the

Counties of Dutchess, Orange, Putnam, Rockland, Sullivan, or Westchester).
STATEMENT OF FACTS

7. On July 26, 2020, and several times since, Plaintiff O'Keefe
attempted to purchase a firearm from a licensed dealer within the State of New
York. As part of the purchase, the dealer performed a background check on Mr.
O’Keefe through the FBI’s National Instant Criminal Background Check System
(“NICS”) which resulted in the FBI denying Mr. O'Keefe the ability to purchase a
firearm. Mr. O'Keefe has since been repeatedly denied the ability to purchase a
firearm due to the FBI’s NICS denial.

8. When asked why the FBI has denied Mr. O’Keefe’s ability to
purchase a firearm, the FBI disclosed that Mr. O'Keefe is identified in the FBI's
NICS list as a convicted felon, citing 18 U.S.C. § 922(g)(1). This is patently false.
Mr. O’Keefe has never been convicted of a felony or any other crime defined by
Section 922(2)(1).

9, Section 922(¢)(1) provides that it is “unlawful for any person ... who
has been convicted in any court, of a crime punishable by imprisonment for a
term exceeding one year” to purchase a firearm.

10. Mr. O’Keefe has never been convicted by any court anywhere of

any crime punishable by more than a year of imprisonment.

CASE No: 7:20-Cv-06146-VB
First AMENDED COMPLAINT
3

 
Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 4 of 10

11. Simply put, the FBI’s placement of Mr. O'Keefe on the NICS deny
list for felons is wholly and unequivocally improper and based on demonstrably
false information. Notably, the FBI has not disclosed to Mr, O’Keefe what
information it is relying on to place Mr. O'Keefe on its watch list.

12. The FBI has subsequently conceded Mr. O'Keefe never should have
been put on the NICS denial list. Specifically, Mr. O'Keefe challenged the FBI's
denial of his right to purchase a firearm and provided the FBI with the publicly
available court documents establishing that Mr. O’Keefe has never been
convicted of a felony or any other crime punishable by more than a year in jail.

13. The FBI responded within days by conceding that Mr. O’Keefe
should not have been denied his right to purchase a firearm over the last seven
years. Specifically, the FBI admitted that “based upon the documentation
provided, we have been able to determine your client is eligible to possess or
receive a firearm” and approved Mr. O’Keefe’s July 26, 2020 attempted firearm
purchase. Notably, all of the documentation provided by Mr. O'Keefe to elicit
this admission from the FBI has been publicly available and accessible by the FBI
for over seven years. Despite this, the FBI kept Mr. O'Keefe on the NICS denial
list wrongfully for seven years, having apparently taken no steps to obtain or
review that documentation or so much as even minimally verify the information
in their NICS database as to Mr. O’Keefe. Had the FBI done so, Mr. O'Keefe

would have been removed from the NICS denial list seven years ago.

CASE No: 7:20-cyv-06146-VB
First AMENDED COMPLAINT
4

 
Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 5 of 10

14. Notably, though the FBI concedes Mr. O’Keefe is legally entitled to
purchase a firearm and was wrongfully placed on the NICS list, the FBI only
approved Mr. O’Keefe’s July 26, 2020 attempted firearm purchase, and none of
his subsequent attempts, apparently and inexplicably keeping Mr. O'Keefe on
the NICS denial list to this day despite having admitted Mr. O'Keefe should not
in fact be on that list.

FIRST CAUSE OF ACTION

 

For Injunctive and Declaratory Relief
Pursuant to 18 U.S.C, §925A

15. Plaintiff incorporates the allegations contained in all other
paragraphs as though fully set forth herein.

16. Plaintiff brings these claims pursuant to 18 U.S.C. §925A to seek an
order directing (1) the FBI to remove the erroneous and false identification of
James O'Keefe as a felon on the NICS; and (2) that James O’Keefe’s purchase of a
firearm be approved.

17. Under 18 U.S.C. §925A, any person denied a firearm under section
922(g)(1) due to “erroneous information relating to the person” in the NICS or
who, in actuality, “was not prohibited from receipt of a firearm pursuant to
section (g) ... of section 922, may bring an action against ... the United States...
for an order directing that the erroneous information be corrected or that the

transfer be approved, as the case may be.”

CasE No: 7:20-CV-06146-VB
First AMENDED COMPLAINT
5

 
Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 6 of 10

18, In this instance, the FBI has maintained the NICS with erroneous
information — namely, that Mr. O’Keefe has been convicted of a crime punishable
by more than a year of incarceration when in fact he has never been convicted of
any such crime.! Based upon this erroneous information, the FBI has repeatedly,

wronefully, and without legal or factual justification denied Mr. O'Keefe the

 

1 While Mr. O’Keefe was convicted of a class B misdemeanor violation of 18 U.S.C.
§1.036 for allegedly entering a federal facility under false pretenses without the intent to
commit a felony in 2010 pursuant to a plea agreement, such crime (entering under false
pretenses without intent to commit a felony) is punishable by no more than six months
of incarceration. 18 U.S.C. §1036(b)(2). See Linited States of America v. james O'Keefe,
EDLA Case No. 2:10-cr-00081-SRD-DEK, Doc. Nos. 80-81. Thus, this conviction is not
sufficient to trigger 18 U.S.C. §922(g)(1)’s bar on firearm ownership by anyone
convicted of a crime punishable by incarceration of more than a year.

Yet, even if somehow 18 U.S.C. §1036(b)(2) were interpreted as to trigger section
922(g)(1)’s bar, that bar still does not apply to Mr. O’Keefe under 18 U.S.C. §921(a)(20).
Section 921(a)(20) provides that the term “crime punishable by imprisonment for a term
exceeding one year” as used in section 922(g)(1) expressly excludes “any conviction ...
for which a person ... has had civil rights restored” under the “law of the jurisdiction in
which the proceedings were held.” Mr, O’Keefe’s 2010 misdemeanor conviction
occurred in the State of Louisiana. Under Article I, section 20 of the Louisiana
Constitution, Mr. O’Keefe’s full slate of civil rights are, as a matter of law, automatically
restored upon the termination of his post-conviction probation/ supervision. See United
States v. Dupagquier, 74 F.3d 615, 618 (5th Cir. 1996) (recognizing the Louisiana
Constitution’s Article I, section 20, constitutes a restoration of civil rights which restores
an individual’s right to possess a firearm under 18 U'S.C. § 921(a)(20)). Here, Mr.
O’Keefe’s misdemeanor probation/ supervision ended in 2013 (See United States of
America v. James O’ Keefe, EDLA Case No. 2:10-cr-00081-SRD-DEK, Doc. No. 81). As
such, Mr. O’Keefe’s full slate of civil rights were fully restored in 2013 under the
Louisiana Constitution. Accordingly, Mr. O’Keefe’s right to purchase a firearm, to the
extent it was in fact suspended under 18 U.S.C. §922(g)(1) (which it was not), was fully
restored in 2013 (more than seven years prior to the FBI denying Mr. O’Keefe’s firearm
purchase) under 18 U.S.C. § 921(a)(20).

In short, Mr. O’Keefe is entitled to be removed from the NICS denial list under any
analysis of the facts of this case, and under any interpretation of his conviction.
Case No: 7:20-CV-06146-VB
First AMENDED COMPLAINT
6

 
Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 7 of 10

ability to purchase a firearm as is his right to do under the Constitution of the
United States of America.

19. This deprivation of Mr. O’Keefe’s constitutional right is wholly
improper and, absent judicial intervention, will continue in perpetuity.

20. Whereas Mr. O’Keefe has never been convicted of any crime which
would trigger 18 U.S.C. § 922(g)(1)’s bar on firearm ownership (and where any
such bar that may have existed has been lifted as a matter of law under 18 U.S.C.
§921 (a)(20)), Mr. O’Keefe seeks an order from this Court directing the FBI (1) to
correct the NICS to notate that Mr. O'Keefe is not barred from purchasing a
firearm under section 922(g)(1); and (2) to approve Mr. O’Keefe’s purchase of a
firearm.

21. Pursuant to 18 U.S.C. § 925A, Mr. O'Keefe further seeks an award of
reasonable attorneys’ fees and court costs against the FBI for having been
required to bring this lawsuit.

SECOND CAUSE OF ACTION
For Violation of 42 U.S.C. § 1983

22. Plaintiff incorporates the allegations contained in all other
paragraphs as though fully set forth herein.

23. As discussed more fully above, the FBI has maintained the NICS
with patently and demonstrably false information claiming that Mr. O’Keefe had

been convicted of a crime punishable by more than one year incarceration under

CASE No: 7:20-cv-06146-VB
First AMENDED COMPLAINT
7

 
Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 8 of 10

18 U.S.C. § 922(g)(1) when in fact Mr. O'Keefe has never been convicted of any
such crime, and when, even as to Mr. O’Keefe’s 2010 misdemeanor conviction,
Mr. O’Keefe’s full civil rights have been restored such as to exempt him from
section 922(g)(1)’s bar on ownership of a firearm pursuant to 18 U.S.C. §
921(a)(20). The FBI's continued, repeated, wrongful, and unjustified denials of
Mr. O’Keefe’s right to purchase a firearm were executed in reckless disregard of
Mr. O’Keefe’s constitution right to purchase a firearm afforded him under the
Second Amendment of the United States Constitution, The FBI issued such
denials without any factual or legal justification despite knowing (or, ata
minimum, the FBI should have known) that Mr. O’Keefe was not in fact barred
from purchasing a firearm under 18 U.S.C. § 922(g)(1).

24. Asa direct and proximate result of the FBI’s actions as alleged
herein, Mr. O’Keefe was wrongfully deprived of his right to purchase a firearm
for years and has sustained damages to be proven at trial including, but not
limited to the cost of personal security, attorneys’ fees, costs, and such other
damages as this Court deems appropriate.

25. Moreover, as demonstrated by the FBI’s nearly immediate
admission that court documentation publicly available to the FBI proves that Mr.
O'Keefe should not have been on the NICS denial list and is entitled to purchase
a firearm, the FBI’s denial of Mr. O’Keefe’s attempted firearm purchases was

reckless, callously indifferent to the federally protected rights of Mr. CY Keefe,

CASE No: 7:20-CV-06146-VB
First AMENDED COMPLAINT
8

 
Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 9 of 10

and/or motivated by malicious intent. The FBI’s August 14, 2020 admission is,
effectively, an admission that the FBI should have removed Mr. O'Keefe from the
NICS list seven years ago. It did not. Accordingly, Mr. O'Keefe respectfully
prays for punitive damages under 42 U.S.C. §1983. Smith v. Wade, 461 U.S. 30
(1983), Basista v. Weir, 340 F.2d 74 Grd Cir. 1965).
PRAYER FOR RELIEF

WHEREFORE, by virtue of the above allegations, Plaintiff James O’ Keefe
demands judgment against the Defendant and prays for relief as follows:

1. For an order from this Court directing the FBI (1) to correct the NICS
to notate that Mr. O’Keefe is not barred from purchasing a firearm under section

922(¢)(1); and (2) to approve Mr. O’Keefe’s purchases of firearms;

2. For an award of compensatory and punitive damages under 42
US.C. §1983;
3. For an award of reasonable attorneys’ fees and costs pursuant to 18

U.S.C. § 925A and 42 U.S.C. §1983; and

4. For such other relief as this Court deems just.

CASE No; 7:20-cv-06146-VB
First AMENDED COMPLAINT
9

 
Case 7:20-cv-06146-VB Document 8 Filed 08/25/20 Page 10 of 10

JURY DEMAND

Plaintiff demands a jury trial in this action on each and every cause of

action.

Dated: August 25, 2020 LAW OFFICE OF JERED T. EDE

 
   

Jered 7. Ede, Esq. (Pro Hac Vice)
CA Sfate Bar No. 273440

tate Bar No. 24100267

1214 W. Boston Post Road, No. 148
Mamaroneck, NY 10543

jered@jtede.com
(p) 914-758-2938

CASE No: 7:20-Ccv-06146-VB
FIRST AMENDED COMPLAINT
10

 
